

114 HRES 904 IH: Honoring Sisters Network Inc.® for its work to raise awareness about the tragic impact of breast cancer in the African-American community.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 904IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Al Green of Texas submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONHonoring Sisters Network Inc.® for its work to raise awareness about the tragic impact of breast
			 cancer in the African-American community.
	
 Whereas Sisters Network Inc.® was founded in October 1994 by Karen E. Jackson, a two-time breast cancer survivor, and Chief Executive Officer;
 Whereas Sisters Network Inc.® is a nationally recognized organization among leading medical establishments and breast cancer physicians;
 Whereas Sisters Network Inc.® is committed to increasing local and national attention to the devastating impact that breast cancer has in the African-American community;
 Whereas Sisters Network Inc.® has 40 affiliate survivor-run chapters in 22 States; Whereas Sisters Network Inc.® affiliate chapters collaborate with organizations and community groups to coordinate the promotion of breast health awareness in the African-American community through the Gift for Life Block Walk, an innovative door-to-door program, which allows the community to meet survivors and hear their stories;
 Whereas Sisters Network Inc.® has designed Teens4Pink, a national interactive, 3-time award winning multilevel program to educate teen girls, ages 12 to 16 on the importance of breast health and equip them with knowledge to educate their families and communities;
 Whereas in 2006, Sisters Network Inc.® established the Breast Cancer Assistance Program (BCAP) to provide support to breast cancer survivors, currently in treatment and facing financial hardship;
 Whereas in April 2010, Sisters Network Inc.®, hosted the historic Stop the Silence 5KWalk/Run in Houston, Texas, the first national African-American Breast Cancer 5K/Run, which attracts thousands of participants and has become an annual event;
 Whereas according to the Centers for Disease Control and Prevention, breast cancer is the most commonly diagnosed cancer among African-American women in 2016;
 Whereas in 2016, approximately 30,700 new cases of breast cancer are expected to occur among African-American women;
 Whereas while the incidence rate of breast cancer is lower in African-American women than White women, the mortality rate was 39 percent higher in African-American women diagnosed with breast cancer in 2013;
 Whereas uninsured women have a 30 percent to 50 percent increased risk of dying from breast cancer than those with insurance;
 Whereas African-American women are twice as likely to have Triple Negative Breast Cancer, the most aggressive molecular breast cancer sub-type;
 Whereas African-American men ages 18 to 64 have a 76 percent higher risk of dying from breast cancer than White men of the same age; and
 Whereas Sisters Network Inc.® is dedicated to raising awareness about and reducing these troubling statistics: Now, therefore, be it
	
 That the House of Representatives honors Sisters Network Inc.® for raising awareness about the tragic impact that breast cancer has in the African-American community.
		